 Case 3:21-cv-01375-AJB-JLB Document 1 Filed 07/30/21 PageID.1 Page 1 of 6



 1   Jonathan M. Lebe (State Bar No. 284605)
     Jon@lebelaw.com
 2   Annaliz Loera (State Bar No. 334129)
     Annaliz@lebelaw.com
 3   LEBE LAW, APLC
     777 S. Alameda Street, Second Floor
 4   Los Angeles, CA 90021
     Telephone: (213) 444-1973
 5
     Attorneys for Plaintiff Darryn Lewis,
 6   Individually and on behalf of all others similarly situated
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11
12
                                                              '21CV1375 AJB JLB
13
     Darryn Lewis, individually and on        CLASS ACTION COMPLAINT FOR
14   behalf of all others similarly situated, VIOLATIONS OF THE FAIR LABOR
15                                            STANDARDS ACT
16          Plaintiff,                        DEMAND FOR JURY TRIAL
17
18                   vs.
19
     Kforce, Inc.,
20
21
          Defendant.
22
23
24
25
26
27
28


                                   CLASS ACTION COMPLAINT
 Case 3:21-cv-01375-AJB-JLB Document 1 Filed 07/30/21 PageID.2 Page 2 of 6



 1          Plaintiff Darryn Lewis, individually and on behalf of others similarly
 2   situated, alleges as follows:
 3          NATURE OF ACTION AND INTRODUCTORY STATEMENT
 4         1.     Plaintiff Darryn Lewis (“Plaintiff”) brings this putative class action
 5   against Defendant Kforce, Inc. (“Defendant”), on behalf of himself individually
 6   and a putative class of employees working throughout California.
 7         2.     Defendant operates a staffing and recruiting business.
 8         3.     Through this action, Plaintiff alleges that Defendant has engaged in a
 9   systematic pattern of wage and hour violations under the Fair Labor Standards
10   Act (“FLSA”).
11         4.     Plaintiff brings this action based on Defendants’ failure to maintain a
12   policy that compensates its employees for all hours worked, including overtime.
13   Many employees were misclassified by Defendant as exempt from overtime.
14   Those misclassified employees earned a salary and were not paid any overtime.
15   Additionally, Defendant have failed to pay hourly aggrieved employees for all
16   overtime hours worked, including off-the-clock work which Defendant required
17   their employees to perform during meal periods. For example, during the pay
18   period of July 16, 2018 through July 31, 2018, Plaintiff was not paid all overtime
19   earned. Further, Defendant failed to pay Plaintiff and class members all overtime
20   and double-time wages earned at the correct regular rate because they failed to
21   include commissions and other non-discretionary performance-based pay in the
22   regular rate of pay.
23         5.     Plaintiff brings this lawsuit seeking monetary relief against
24   Defendant on behalf of himself and all others similarly to recover, among other
25   things, unpaid wages and benefits, interest, attorneys’ fees, costs and expenses
26   and penalties pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq.
27   (“FLSA”).
28   ///
                                              -1-
                                     CLASS ACTION COMPLAINT
 Case 3:21-cv-01375-AJB-JLB Document 1 Filed 07/30/21 PageID.3 Page 3 of 6



 1                               JURISDICTION AND VENUE
 2          6.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 3   1331, because this complaint alleges claims under the laws of the United States,
 4   specifically the FLSA.
 5          7.        The United States District Court for the Southern District of
 6   California has personal jurisdiction over Defendant because many of the acts
 7   complained of and giving rise to the claims alleged took place in California and in
 8   this District.
 9                                        THE PARTIES
10          8.        Plaintiff is a citizen of California.     Plaintiff was employed by
11   Defendant during the Class Period in California.
12          9.        Plaintiff is informed and believes, and thereon alleges, that
13   Defendant at all times hereinafter mentioned, were and are employers as defined
14   in and subject to the FLSA.
15          10.       Plaintiff is informed and believes, and thereon alleges, that each of
16   said Defendant is in some manner intentionally, negligently or otherwise
17   responsible for the acts, omissions, occurrences and transactions alleged herein.
18                            COLLECTIVE ACTION ALLEGATIONS
19          11.       Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b),
20   on behalf of himself and all similarly situated persons who elect to opt into this
21   action who work or have worked for Defendant as commissioned employees
22   nationwide in the past three (3) years (“the FLSA Class”).
23          12.       Defendant is liable under the FLSA for, inter alia, failing to properly
24   compensate Plaintiff and other commissioned employees.                There are many
25   similarly situated current and former employees who have not been paid for all
26   hours worked over 40 in a workweek, or received all minimum wages, in
27   violation of the FLSA who would benefit from the issuance of a court-supervised
28   notice regarding the present lawsuit and the opportunity to join it.             Those
                                                  -2-
                                       CLASS ACTION COMPLAINT
 Case 3:21-cv-01375-AJB-JLB Document 1 Filed 07/30/21 PageID.4 Page 4 of 6



 1   similarly situated employees are known to Defendants, are readily identifiable,
 2   and can be located through Defendants’ records, such that notice should be sent
 3   to them pursuant to 29 U.S.C. § 216(b).
 4                              FIRST CAUSE OF ACTION
 5                      FAILURE TO PAY OVERTIME WAGES
 6                              (Violation of 29 U.S.C. § 207)
 7           13.   Plaintiff realleges and incorporates by reference all other paragraphs
 8   as if they were set forth again herein.
 9           14.   At all relevant times, Defendant has been an employer and Plaintiff
10   and its employees have been employees under Federal Law entitled to the
11   protections of the FLSA.
12           15.   The foregoing conduct, as alleged, constitutes a violation of 29
13   U.S.C. § 207, which requires overtime pay for time worked over 40 hours in a
14   week.
15           16.   Although Plaintiff and putative class members periodically worked
16   more than 40 hours in a week, Defendant had a policy and practice of failing and
17   refusing to pay them and other employees overtime and thus violated and
18   continue to violate the above-referenced overtime provisions of the FLSA.
19           17.   Plaintiff and Class Members seeks the amount of the respective
20   unpaid wages owed to them, liquidated damages, attorneys’ fees and costs
21   pursuant to 29 U.S.C. §§ 201 et seq. and such other legal and equitable relief as
22   the Court deems just and proper.
23           18.   Plaintiff and class members for all wages earned as alleged above.
24   ///
25   ///
26   ///
27   ///
28   ///
                                               -3-
                                    CLASS ACTION COMPLAINT
 Case 3:21-cv-01375-AJB-JLB Document 1 Filed 07/30/21 PageID.5 Page 5 of 6



 1                                  PRAYER FOR RELIEF
 2           Plaintiff, on his own behalf and on behalf of all others similarly situated,
 3   pray for relief and judgment against Defendants, jointly and severally, as follows:
 4

 5         1.     For certification of this action as a class action, including certifying
 6   the Class and Subclass alleged by Plaintiff;
 7         2.     For appointment of Darryn Lewis as the class representative;
 8         3.     For appointment of Lebe Law, APLC as class counsel for all
 9   purposes;
10         4.     For compensatory damages in an amount according to proof with
11   interest thereon;
12         5.     For economic and/or special damages in an amount according to
13   proof with interest thereon;
14         6.     For any unpaid wages and benefits, interest, attorneys’ fees, costs
15   and expenses and penalties pursuant to the FLSA;
16         7.     For liquidated damages pursuant to the FLSA;
17         8.     For reasonable attorneys’ fees, costs of suit and interest to the extent
18   permitted by law, including pursuant to the FLSA;
19         9.     For pre-judgment interest; and
20         10.    For such other relief as the Court deems just and proper.
21

22
     Dated: July 30, 2021                LEBE LAW, APLC

23

24                                       By:          /s/ Jonathan M. Lebe
                                                       Jonathan M. Lebe
25                                            Attorney for Plaintiff Darryn Lewis,
26                                          Individually and on behalf of all others
                                                       similarly situated
27
     ///
28
                                               -4-
                                     CLASS ACTION COMPLAINT
 Case 3:21-cv-01375-AJB-JLB Document 1 Filed 07/30/21 PageID.6 Page 6 of 6



 1                             DEMAND FOR JURY TRIAL
 2         Plaintiff hereby demands a jury trial with respect to all issues triable of right
 3   by jury.
 4
     Dated: July 30, 2021                LEBE LAW, APLC
 5

 6
                                         By:           /s/ Jonathan M. Lebe
 7                                                      Jonathan M. Lebe
 8                                            Attorney for Plaintiff Darryn Lewis,
                                            Individually and on behalf of all others
 9                                                     similarly situated
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                               -5-
                                   CLASS ACTION COMPLAINT
